t c memo united_states tax_court commissioner of internal revenue respondent mary bui petitioner v docket no filed date ronda n edgar for petitioner adam b landy nancy m gilmore and thomas r mackinson for respondent memorandum findings_of_fact and opinion goeke judge respondent issued a notice_of_deficiency to petitioner determining an income_tax deficiency for of dollar_figure and an addition_to_tax under sec_6651 of dollar_figure after concessions the sole issue remaining for consideration is whether petitioner must include in gross_income cancellation of indebtedness of dollar_figure we hold that she may properly exclude dollar_figure but must include the remaining dollar_figure findings_of_fact this case was tried on date in san francisco california the parties have submitted a stipulation of facts and accompanying exhibits which are incorporated herein by this reference when the petition was timely filed petitioner resided in california petitioner is also known as nga thuy lan bui for petitioner excluded dollar_figure of discharged indebtedness from her gross_income and indicated the excluded indebtedness was qualified principal_residence 1unless otherwise indicated all section references are to the internal_revenue_code code as amended and in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure 2the petition was received with an illegible postmark on date five days after the time to file a petition with this court had expired sec_301_7502-1 proced admin regs places on the taxpayer the burden to prove the date an illegible postmark was made on date we issued an order directing petitioner to sustain her burden of establishing that the postmark was timely made on date petitioner responded to our order and supplemented the record with proof of mailing on date accordingly we are satisfied of our jurisdiction to hear this case indebtedness on date respondent issued a notice_of_deficiency to petitioner for and proposed an adjustment disallowing her entire exclusion of discharged indebtedness income respondent now concedes that petitioner was insolvent by dollar_figure in i residences a red river property on date petitioner her former spouse and three other persons purchased a single-family residence on red river way in san jose california red river property for dollar_figure petitioner and her former spouse together owned a interest in the red river property by grant deed dated date and recorded date petitioner and her former spouse purchased the remaining interest in the red river property for dollar_figure by quitclaim_deed dated date and recorded date petitioner acquired sole ownership in the red river property petitioner legally_separated from her former spouse in or petitioner lived at the red river property from its acquisition in through date and treated it as her primary residence on date petitioner relinquished ownership of the red river property by short_sale for dollar_figure at that time the balance of the mortgage on the red river property was dollar_figure b cedar grove property on or around date petitioner and her former spouse purchased a single-family rental home on cedar grove circle in san jose california cedar grove property by quitclaim_deed dated date and recorded date petitioner acquired sole ownership in the cedar grove property after petitioner sold the red river property in date she moved into the cedar grove property and established it as her new primary residence ii wells fargo lines of credit before petitioner obtained three home equity lines of credit with wells fargo bank n a wells fargo petitioner executed a deed_of_trust dated date and recorded date securing a dollar_figure line of credit for an account ending in between herself and wells fargo with the red river property listed as collateral loan petitioner executed a deed_of_trust dated date and recorded date securing a dollar_figure line of credit for an account ending in between herself and wells fargo with the cedar grove property as collateral loan petitioner also executed a deed_of_trust dated date and recorded date securing a dollar_figure line of credit for an account ending in between herself and wells fargo with the cedar grove property as collateral loan in wells fargo issued three forms 1099-c cancellation of debt to petitioner indicating that the remaining debt associated with the loan the loan and the loan had been canceled on the forms 1099-c wells fargo described the debts as heq secured installment loan and checked the box indicating petitioner was personally liable for repayment of the debts petitioner’s canceled wells fargo debt for was as follows date of form 1099-c amount of canceled debt account no date date date dollar_figure big_number big_number petitioner executed at least four additional deeds of trust with wells fargo before in addition petitioner with and without her former spouse executed at least seven deeds of trust between and from banking institutions other than wells fargo the indebtedness indicated by these additional deeds of trust was not canceled in iii home improvements petitioner testified to carrying out a number of home improvement projects before for the red river property but she provided no documentation relating to when or how expenses of these projects were paid she did not testify to any home improvement project expenses related to the cedar grove property petitioner paid approximately dollar_figure for custom drapes to be installed at the red river property in in addition she spent approximately dollar_figure for driveway repair and expansion work at the red river property in the remaining home improvement expenditures petitioner testified to were made before the year she obtained the wells fargo lines of credit the associated debts were discharged in opinion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving the determinations are erroneous rule a 290_us_111 however for the presumption of correctness to attach in an unreported income case such as this the commissioner must base his deficiency determination on some substantive evidence that the taxpayer received unreported income 181_f3d_1002 9th cir aff’g tcmemo_1997_97 there is no dispute in this case that petitioner had debt that was forgiven sec_7491 shifts the burden_of_proof to the commissioner where the taxpayer has presented credible_evidence with respect to any factual issue relevant to ascertaining the correct_tax liability of the taxpayer sec_7491 also requires that the taxpayer have substantiated all appropriate items maintained records as required under the code and cooperated with all reasonable requests by the commissioner for witnesses information documents meetings and interviews sec_7491 and b petitioner has not attempted to argue and the record does not demonstrate her compliance with the requirements of sec_7491 accordingly the burden remains with petitioner to show respondent’s determinations were incorrect this is a dispute over whether petitioner had reportable cancellation_of_indebtedness_income that she failed to report on her tax_return the code defines income liberally as all income from whatever source derived sec_61 specifically income includes any income from the discharge_of_indebtedness sec_61 sec_1_61-12 income_tax regs the underlying rationale for the inclusion of canceled debt as income is that the release from a debt obligation the taxpayer would otherwise have to pay frees up assets previously offset by the obligation and acts as an accession to wealth--ie income 284_us_1 generally when canceled debt creates income the amount includible in income is equal to the face value of the discharged obligation minus any amount_paid in satisfaction of the debt rios v commissioner tcmemo_2012_128 wl at aff’d 586_fedappx_268 9th cir see 192_f3d_844 9th cir aff’g 109_tc_463 the income is recognized for the year in which the debt is canceled 65_tc_511 petitioner argues that although the cancellation of debt generally creates reportable income her canceled debt is excludable some accessions to wealth that would ordinarily constitute income may be excluded by statute or other operation of law 500_f3d_1065 9th cir rev’g 124_tc_180 even so given the clear congressional intent to ‘exert the full measure of its taxing power ’ exclusions from gross_income are construed narrowly in favor of taxation id quoting 348_us_426 citing merkel v commissioner f 3d pincite petitioner argues two exclusions apply to her cancellation_of_indebtedness_income sec_108 which offers an exclusion when the canceled debt is qualified_principal_residence_indebtedness and sec_108 which provides an exclusion where the taxpayer is insolvent we will examine both exclusions as applied to petitioner i qualified_principal_residence_indebtedness sec_108 provides that gross_income does not include amounts which would be includible as cancellation_of_indebtedness_income if the indebtedness discharged is qualified_principal_residence_indebtedness qualified_principal_residence_indebtedness is defined as acquisition_indebtedness with respect to the taxpayer’s principal_residence sec_108 acquisition_indebtedness is incurred in acquiring constructing or substantially improving any qualified_residence of the taxpayer and must be secured_by that residence sec_163 if only a portion of a discharged loan obligation meets the definition of qualified_principal_residence_indebtedness only the amount discharged which exceeds the nonqualified principal_residence_indebtedness is excludable sec_108 petitioner’s primary residence was the red river property until she sold it in date and established the cedar grove property as her new primary residence three of her wells fargo lines of credit--the loan the loan and the loan--were canceled in petitioner does not argue that any of these loans which were obtained in were used to acquire or construct either the red river property or the cedar grove property both of which were solely acquired by petitioner in petitioner instead argues that funds from these loans were used to substantially improve her primary residence petitioner provided no evidence regarding substantial improvements made to the cedar grove property for the qualified_principal_residence_indebtedness exclusion to apply the debt must be used to acquire construct or substantially improve the taxpayer’s primary residence and that residence must secure the loan see sec_108 sec_163 both the loan and the loan were secured_by the cedar grove property therefore because these loans were not used to acquire construct or substantially improve the cedar grove property they are not excludable from gross_income as qualified_principal_residence_indebtedness petitioner offered testimony on a number of improvements made to the red river property before she obtained the loan these improvements could not have been financed by a loan that had not materialized at the time they were made thus they will be disregarded for purposes of determining whether any portion of the loan was qualified personal_residence indebtedness petitioner spent dollar_figure on driveway expansion and repair work at the red river property in we are satisfied from her testimony that this amount was paid with the loan accordingly the portion of the loan that was used to finance the driveway project is qualified_principal_residence_indebtedness petitioner also testified that she had custom drapes installed at the red river property in for dollar_figure we do not find that this expense constitutes a substantial_improvement to the red river property and therefore it is not qualified_principal_residence_indebtedness we have determined that dollar_figure of the loan was qualified_principal_residence_indebtedness however the amount that petitioner may properly exclude is limited by sec_108 sec_108 provides that where only a portion of a discharged loan is qualified_principal_residence_indebtedness the amount that may be excluded is only so much of the amount discharged as exceeds the amount of the loan as determined immediately before such discharge which is not qualified_principal_residence_indebtedness to apply this limitation we must determine how much of the loan was not qualified_principal_residence_indebtedness the original line of credit was for dollar_figure we have determined that dollar_figure was qualified_principal_residence_indebtedness thus dollar_figure was not qualified_principal_residence_indebtedness therefore petitioner may exclude only dollar_figure of the canceled loan from her income under the qualified principal_residence_indebtedness exclusion dollar_figure canceled debt minus the dollar_figure of the debt that was not qualified_principal_residence_indebtedness ii insolvency exclusion petitioner argues that even if her cancellation_of_indebtedness_income is not excludable as qualified_principal_residence_indebtedness it should be excludable because she was insolvent in sec_108 provides an exclusion_from_gross_income of cancellation of indebtedness amounts where the taxpayer is insolvent at the time the discharge occurs a taxpayer is insolvent by the amount her liabilities exceed the fair_market_value of her assets determined immediately before the discharge_of_indebtedness sec_108 respondent concedes that petitioner was insolvent by dollar_figure and therefore admits that amount of cancellation_of_indebtedness_income is excludable in the case of a taxpayer who qualifies for the insolvency exclusion the excluded amount cannot exceed the amount by which the taxpayer is insolvent sec_108 petitioner suggests that respondent did not accurately account for her assets and liabilities when calculating her insolvency however petitioner stipulated respondent’s insolvency calculations and has offered no coherent argument as to why the calculations are in error accordingly petitioner is entitled to an insolvency exclusion for her cancellation_of_indebtedness_income of dollar_figure petitioner may exclude a total of dollar_figure--representing dollar_figure under the insolvency exclusion and dollar_figure under the qualified_principal_residence_indebtedness exclusion--of her cancellation_of_indebtedness_income from her gross_income in reaching our holding we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit decision will be entered under rule sec_108 provides that the insolvency exclusion does not apply to any discharge to which the qualified_principal_residence_indebtedness exclusion applies unless the taxpayer elects the insolvency exclusion to apply in lieu of the qualified_principal_residence_indebtedness exclusion petitioner made no such election however because three debts were discharged we may apply the insolvency exclusion to the loans not eligible for the qualified_principal_residence_exclusion
